                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Lee Richard M., Jr.,

              Plaintiff,
                                                            MEMORANDUM OPINION
       v.                                                   AND ORDER
                                                            Civil No. 17-5125 ADM/BRT
Nancy Berryhill,
Acting Commissioner of
Social Security,

            Defendant.
______________________________________________________________________________

Stephanie M. Balmer, Esq., Falsani, Balmer, Peterson & Balmer, Duluth, MN, on behalf of
Plaintiff.

Tracey Wirmani, Esq., Special Assistant United States Attorney, Assistant Regional Counsel,
Social Security Administration, Dallas, TX, on behalf of Defendant.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on the

Objection [Docket No. 17] of Defendant Nancy Berryhill, Acting Commissioner of Social

Security (“Commissioner”) to Magistrate Judge Becky Thorson’s December 17, 2018 Report

and Recommendation (“R&R”) [Docket No. 16]. In the R&R, Judge Thorson recommends

granting in part Plaintiff Lee Richard M.’s (“Plaintiff”) Motion for Summary Judgment [Docket

No. 10], denying the Commissioner’s Motion for Summary Judgment [Docket No. 14], and

remanding this matter to the Administrative Law Judge (“ALJ”) for further proceedings. For the

reasons set forth below, the Objection is overruled and the R&R is adopted.
                                       II. BACKGROUND1

       This is Plaintiff’s second appeal to a United States District Court following a final

decision by the Commissioner on Plaintiff’s December 8, 2010 applications for Disability

Insurance Benefits (“DIB”) and Social Security Income (“SSI”). Plaintiff’s first appeal was filed

in the United States District Court for the Western District of Arkansas in 2013, after an ALJ

denied benefits on May 4, 2012 and the Social Security Administration (“SSA”) Appeals

Counsel denied Plaintiff’s request for review. Tr. [Docket No. 8] 1–4, 8–28, 891–98.

        The Arkansas District Court remanded Plaintiff’s case to the SSA to further develop the

record concerning the impact of Plaintiff’s gout and chronic renal insufficiency on Plaintiff’s

residual functional capacity (“RFC”).2 Tr. 895–96. The district court noted:

           [N]either of these diagnoses [of gout and chronic renal insufficiency]
           were considered in the Physical RFC completed on January 22, 2011, or
           in the subsequent requests for medical advice. Nor is there any record of
           a medical source statement addressing Plaintiff’s ability to function in the
           workplace from his treating rheumatologist or nephrologist. The ALJ did
           include these diseases in the Plaintiff’s list of severe impairments.
           However, he dismissed the effect of both diseases for lack of objective
           evidence and failure to seek treatment when assessing the overall RFC.
           Once the ALJ was made aware of a crucial issue that might change the
           outcome of a case, he had a duty to conduct further inquiry to fully
           develop the record. He did not. Further, because the record was not
           developed, the ALJ apparently assessed the effects of Plaintiff’s gout and
           chronic renal insufficiency without the benefit of a medical opinion as to
           how these diseases might affect Plaintiff’s ability to function in the
           workplace.

Tr. 896 (internal citation omitted).


       1
         The full procedural and factual background is described in the R&R and is incorporated
by reference.
       2
         A claimant’s RFC is defined as what the claimant can do in a work setting despite his
limitations. Vossen v. Astrue, 612 F.3d 1011, 1015 (8th Cir. 2010); 20 C.F.R. § 404.1545(a)(1).

                                                 2
       The district court concluded that remand was necessary and ordered the ALJ on remand

to “fully and fairly develop the record as to Plaintiff’s gout and chronic renal insufficiency.” Tr.

897. The remand order instructed that “[a]s part of this development the ALJ must recontact

Plaintiff’s treating nephrologist and rheumatologist for clarification on Plaintiff’s gout and

chronic renal insufficiency” and “obtain an RFC from both specialists.” Id. The district court

further directed that once the information was obtained, the ALJ should reassess Plaintiff’s

overall RFC and present the information to a vocational expert. Id.

       On remand, the ALJ attempted to obtain opinions from Plaintiff’s treating physicians by

faxing a form titled “Medical Source Statement of Ability to do Work-Related Activities

(Physical)” to the physicians. Tr. 1545–66. Plaintiff’s rheumatologist returned the form without

completing it, stating “We do not have the ability to do these. McBride rehab can.” Tr. 1549.

Plaintiff’s nephrologist did not respond despite the form being faxed to his office three times.

See Tr. Index [Docket No. 8, Attach. 1] Ex. B30F. The ALJ did not attempt to contact the

physicians through other means and did not seek an RFC assessment from a consulting or

reviewing specialist after the unsuccessful efforts to obtain information from Plaintiff’s treating

physicians.

       On July 25, 2017, after another set of hearings on remand, the ALJ issued a partially

favorable decision. Tr. 674–96. The ALJ concluded that Plaintiff was disabled as of February 1,

2014, but was not disabled before that date because he had the RFC to perform sedentary work

until January 31, 2014. Tr. 681. Based on this conclusion, the ALJ held that Plaintiff was

entitled to SSI benefits beginning February 1, 2014. Tr. 696. However, the ALJ held that




                                                 3
Plaintiff was not entitled to DIB because he was not disabled at any time through December 31,

2012, the date he was last insured. Tr. 696.

       In determining that Plaintiff had the ability to function in the workplace before

February 1, 2014, the ALJ cited the same exhibits and made similar comments about Plaintiff’s

chronic renal insufficiency and gout as in the previous decision that led to the Arkansas district

court’s remand. Compare Tr. 22–23, with Tr. 687.

       Plaintiff filed this case in November 2017 for judicial review of the July 25, 2017

decision. Plaintiff and the Commissioner each filed motions for summary judgment. The R&R

recommends granting Plaintiff’s motion in part, denying the Commissioner’s motion, and

remanding for further development of the record. The R&R concludes that remand is necessary

because, “as was pointed out by the [Arkansas] district court previously, ‘the ALJ apparently

assessed the effects of Plaintiff’s gout and chronic renal sufficiency without the benefit of a

medical opinion as to how these diseases might affect Plaintiff’s ability to function in the

workplace.’ (Tr. 896) And thus, for the same reasons as the district court found before, remand

is required.” R&R at 13.

       The Commissioner objects to the R&R’s remand conclusion and argues that the ALJ’s

decision should be summarily affirmed.

                                        III. DISCUSSION

A.     Standard of Review

       A district court must make an independent, de novo review of those portions of an R&R

to which a party objects and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn.

LR 72.2(b).
                                                 4
       The Commissioner’s decision to deny social security benefits must be affirmed if it

conforms to the law and is supported by substantial evidence in the record as a whole. 42 U.S.C.

§ 405(g); Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). “Substantial evidence is less

than a preponderance, but enough that a reasonable mind would find it adequate to support the

ALJ’s determination.” Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005). The reviewing

court must consider both evidence that supports the Commissioner’s decision and evidence that

detracts from it, and the reviewing court must uphold the Commissioner’s decision if it is

supported by substantial evidence, even when substantial evidence exists in the record that

would have supported a contrary decision or when the reviewing court would have reached a

different conclusion. Holley v. Massanari, 253 F.3d 1088, 1091 (8th Cir. 2001).

B. Commissioner’s Objection

       The Commissioner specifically objects to the R&R’s conclusion that the ALJ did not

abide by the Arkansas District Court’s remand order. The Commissioner argues that the ALJ

complied with the remand order by contacting Plaintiff’s nephrologist and rheumatologist as

instructed, and that although neither physician provided the requested information, the ALJ

could not force them to do so.

       As the R&R recognized, a “district court’s remand order will often include detailed

instructions concerning the scope of the remand, the evidence to be adduced, and the legal or

factual issues to be addressed.” Sullivan v. Hudson, 490 U.S. 877, 885 (1989). “Deviation from

the court’s remand order in the subsequent administrative proceedings is itself legal error,

subject to reversal on further judicial review.” Id. at 886.

       The Court agrees with the conclusion in the R&R that the ALJ failed to follow the

directives of the Arkansas Court’s remand order. The order required the ALJ to further develop
                                                  5
the record concerning how Plaintiff’s gout or chronic renal insufficiency might affect his ability

to function in the workplace. Tr. 896. The ALJ was instructed to obtain an RFC assessment

from the specialists treating these diseases. Tr. 897. The ALJ’s efforts to obtain the information

were by fax communication only and were not successful. No other means of comunication with

the treating physicians was attempted. Additionally, while the ALJ could not force the

specialists to respond, there is no indication that the ALJ sought to obtain a consultative

examination from any other medical expert. Thus, the ALJ did not further develop the record as

required, but instead relied on the same exhibits from his earlier decision to conclude that

Plaintiff’s gout and chronic renal insufficiency were not as limiting as he alleged. Because the

ALJ failed to fulfill the requirements of the remand order, a second remand is necessary.

       The Commissioner also argues that the ALJ was not required to obtain a medical opinion

regarding Plaintiff’s gout and renal insufficiency because the record included sufficient evidence

to support the ALJ’s RFC assessment. Specifically, the ALJ observed that the record showed

only rare instances of swelling related to gout, and Plaintiff’s laboratory results relating to

Plaintiff’s chronic renal insufficiency were typically within normal ranges prior to February 1,

2014. Tr. 687. The Commissioner thus contends that the ALJ possessed adequate evidence to

determine Plaintiff’s RFC and that no medical opinion was necessary.

       This argument directly contradicts the Arkansas Court’s holding that the medical

evidence was not sufficient to determine Plaintiff’s overall RFC. This Court will not subvert that

holding. As the Arkansas Court explained, once an ALJ becomes aware of a crucial issue that

could affect the outcome of a disability determination, the ALJ has a duty to conduct further

inquiry to fully develop the record. Tr. 895 (citing Snead v. Barnhart, 360 F.3d 834, 838 (8th

Cir. 2004)). “This duty includes the responsibility of ensuring that the record includes evidence
                                                  6
from a treating physician, or at least an examining physician, addressing the particular

impairments at issue.” Strongson v. Barnhart, 361 F.3d 1066, 1071–72 (8th Cir. 2004).

“Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must be supported

by some medical evidence of the claimant’s ability to function in the workplace.” Perks v.

Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012). “[A]n administrative law judge may not draw upon

his own inferences from medical reports.” Shontos v. Barnhart, 328 F.3d 418, 427 (8th Cir.

2003) (quoting Lund v. Weinberger, 520 F.2d 782, 785 (8th Cir.1975)).

       Here, the ALJ included gout and chronic renal insufficiency in the list of Plaintiff’s

severe impairments, but did not fully develop the record with medical evidence addressing how

these impairments affect Plaintiff’s ability to function in the workplace, as the Arkansas District

Court ordered. The Court agrees with the conclusion in the R&R that remand is necessary to

fully develop the record.

                                       IV. CONCLUSION

       Based upon the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      The Commissioner’s Objection [Docket No. 17] is OVERRULED;

       2.      The R&R [Docket No. 16] is ADOPTED;

       3.      Plaintiff’s Motion for Summary Judgment [Docket No. 10] is GRANTED IN
               PART;

       4.      Defendant’s Motion for Summary Judgment [Docket No. 14] is DENIED; and




                                                 7
      5.     The matter is REMANDED under Sentence Four of 42 U.S.C. § 405(g) for
             further proceedings consistent with the Report and Recommendation.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

                                              BY THE COURT:



                                                    s/Ann D. Montgomery
                                              ANN D. MONTGOMERY
                                              U.S. DISTRICT JUDGE

Dated: March 7, 2019.




                                          8
